 


109 HR 4410 IH: Medicare Prescription Drug Flexibility for Seniors Act of 2005
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4410 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Larson of Connecticut (for himself, Ms. DeLauro, Mrs. McCarthy, Mr. Doyle, Mr. Stupak, Mr. Wu, Mr. Doggett, Mr. McDermott, Mr. Jefferson, Mr. Becerra, Mr. Capuano, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part D of title XVIII of the Social Security Act to extend the initial enrollment period for Medicare prescription drug benefits through May 15, 2008, to waive penalties for late enrollment before June 1, 2008, and to provide other additional beneficiary protections. 
 
 
1.Short titleThis Act may be cited as the Medicare Prescription Drug Flexibility for Seniors Act of 2005.  
2.Extended periods of initial enrollment for the Medicare prescription drug benefit without late enrollment penalty 
(a)Extended initial enrollmentSection 1860D–1(b)(1) of the Social Security Act (42 U.S.C. 1395w–101(b)(1)) is amended— 
(1)in subparagraph (B)(iii), by inserting subparagraph (D) and after Subject to; and 
(2)by adding at the end the following new subparagraph: 
 
(D)Extension of initial enrollment periodsFor purposes of subparagraph (B)(iii), in applying section 1851(e)(1), with respect to the annual, coordinated election period— 
(i)for 2006, such period shall begin on November 15, 2005, and end on November 14, 2006; 
(ii)for 2007, such period shall begin on November 15, 2006, and end on November 14, 2007; and 
(iii)for 2008, such period shall begin on November 15, 2007, and end on May 15, 2008.. 
(b)No late enrollment penalties for enrollment before June 2008Section 1860D–13(b)(3)(B) of such Act (42 U.S.C. 1395w–113(b)(3)(B)) is amended by inserting (after May 2008) after any month. 
3.Permitting medicare beneficiaries enrolled under prescription drug plans that change their formularies to enroll under other plansSection 1860D–1(b)(3) of such Act (42 U.S.C. 1395w–101(b)(3)) is amended by adding at the end the following new subparagraph: 
 
(F)Enrollment under prescription drug plans that change their formulariesIn the case of a part D eligible individual who is enrolled in a prescription drug plan that uses a formulary, if the plan removes a covered part D drug from its formulary or changes the preferred or tiered cost-sharing status of such a drug and the individual is adversely affected by such change, there shall be a 60-day special enrollment period beginning on the date on which the individual receives a notice of such removal or change.. 
4.Civil money penalty applied to employers who provide false statements with respect to offering drug coverage that is medicare creditable prescription drug coverageSection 1860D–13(b)(6)(B) of such Act (42 U.S.C. 1395w–113(b)(6)(B)) is amended by adding at the end the following new clause: 
 
(iii)Civil money penalty for false statements related to employer-sponsored prescription drug coverageIn the case of an entity that offers prescription drug coverage as part of an employment-based group health plan, the Secretary may impose a civil money penalty in an amount not to exceed $10,000 for each false or misleading disclosure made by such entity under clause (i). The provisions of section 1128A (other than subsections (a) and (b) and the second sentence of subsection (f)) shall apply to a civil money penalty under the previous sentence in the same manner as such provisions apply to a penalty or proceeding under section 1128A(a)..  
 
